department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br6 wta-n-111819-01 uilc internal_revenue_service national_office field_service_advice memorandum for elizabeth g beck chief cc intl br6 from subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend amount a amount b country a date a fsalescorp owners products a taxable_year trade_name usdistribco usintlsalescorp usmfgco wta-n-111819-01 issue sec_1 whether the foreign_economic_process requirements of sec_924 were met for intercompany product sale transactions recorded by the taxpayer’s commonly-owned u s companies simultaneously with the taxpayer’s sale of the product to unrelated foreign customers in a transaction in which a foreign_sales_corporation fsc acted as the taxpayer’s commission agent whether the taxpayer’s method of computing a fsc commission met the requirements of the administrative pricing method of sec_925 conclusion sec_1 the taxpayer has not shown on the facts presented that the foreign_economic_process requirements were met with respect to the intercompany sales transactions each related_supplier must compute its own combined taxable_income from a transaction separately taking into account its cost_of_goods_sold and the total other costs excluding commission of it and the fsc related to such transaction we have insufficient facts to show that the method of computing a fsc commission used by the taxpayer in this case complied with the requirements of the administrative pricing method of sec_925 facts i corporate structure usmfgco is a u s subchapter_s_corporation that manufactures products a it is a member of a group of domestic companies trade_name group all of which are owned directly or indirectly by owners the trade_name group includes five other u s subchapter_s companies that manufacture products a these manufacturing company members of the trade_name group including usmfgco are referred to collectively as usmfgcos usdistribco a u s subchapter_s_corporation engaged in the distribution of products a is also a member of the trade_name group usdistribco purchases products a from usmfgcos for resale to two sales company members of the trade_name group one of these sales companies is a u s subchapter_s_corporation that purchases products a from usdistribco for resale within the united_states wta-n-111819-01 usintlsalescorp a u s subchapter_c_corporation is the other sales company member of the trade_name group usintlsalescorp purchases products a from usdistribco for resale outside of the united_states usintlsalescorp is wholly owned by usmfgco usintlsalescorp is the sole owner of nine controlled_foreign_corporations and of fsalescorp a fsc ii fsc agreements fsalescorp and usintlsalescorp entered into an agreement titled sales representation and assumption of credit risk agreement commission agent agreement effective as of date a remaining in force for the year following this effective date and automatically renewed for successive one-year periods thereafter unless terminated by either party we understand that this agreement was in effect for the taxable_year at issue here this commission agent agreement provides as follows supplier usintlsalescorp grants fsc fsalescorp a non-exclusive sales representation with respect to the sale of all property produced in or exported from the united_states by supplier provided such transactions will generate qualified foreign_trading_gross_receipts as defined in sec_924 of the code hereinafter called qualified transactions commission agent agreement in return supplier usintlsalescorp agrees to pay commissions to fsc fsalescorp only with respect to qualified transactions the amount of commissions shall be equal to the maximum amount permitted to be received by fsc fsalescorp as commission income under the transfer_pricing rules of sec_925 of the code commission agent agreement in total the trade_name group consists of nine subchapter_s_corporations four partnerships and one subchapter_c_corporation in addition to the members of the trade_name group referred to above other members of the trade_name group are engaged in support or investment activities fsalescorp is a country a corporation for purposes of this analysis we assume that fsalescorp had in place for the taxable_year at issue here a valid election to be treated as a fsc pursuant to sec_922 and sec_927 and in all other respects continuously maintained its status as a fsc as defined in sec_922 wta-n-111819-01 fsalescorp and usintlsalescorp also entered into an agreement titled management and economic processes services agreement services agreement effective as of date a remaining in force for the year following this effective date and automatically renewed for successive one-year periods thereafter unless terminated by either party we understand that this agreement was in effect for the taxable_year at issue here under the services agreement usintlsalescorp agreed to perform or assist in the performance of on behalf of fsalescorp certain of the management record keeping sales and economic processes required to be performed outside the united_states by a fsc or a person acting under a contract with the fsc in order to allow the fsc to have foreign_trading_gross_receipts under sec_924 and to qualify for_the_use_of the administrative pricing rules of sec_925 fsalescorp agreed to reimburse certain expenses_incurred by usintlsalescorp in this regard we assume for purposes of this analysis that fsalescorp satisfied the foreign_management requirements of sec_924 and sec_924 and the foreign_economic_process requirements of sec_924 and sec_924 with respect to the export sale transactions of usintlsalescorp fsalescorp did not have any written agreements with any of usmfgcos or with usdistribco iii sales transactions usintlsalescorp records under its accounting system a sale for export to an unrelated party abroad at the time the product is shipped from a warehouse to the foreign destination at that time also one of the usmfgcos records a sale of the product to usdistribco and usdistribco in turn records a sale of the product to usintlsalescorp the intercompany sales the prices at which products a are sold are based on discounts from the list prices which are the prices at which products a are expected to be sold by the unrelated parties abroad to ultimate consumers sales by usmfgcos to usdistribco are made at the largest discount sales by usdistribco to usintlsalescorp are made at a smaller discount and sales by usintlsalescorp to unrelated purchasers abroad are made at a still smaller discount from the list price iv taxpayer’s calculation of fsc commission usintlsalescorp claims to have used the administrative pricing method provided for by sec_925 to determine the commissions paid to fsalescorp sec_925 allows a fsc to derive taxable_income from a sale of export_property in an amount that does not exceed percent of the combined taxable_income of the fsc and its related_supplier attributable to the sale for this purpose the combined taxable_income of a commission fsc and its related_supplier is equal to the related supplier’s gross_receipts from the transaction that would have been foreign_trading_gross_receipts had the sale been made by the fsc wta-n-111819-01 directly less the related supplier’s total costs including its cost_of_goods_sold and its noninventoriable costs but excluding the fsc commission and less the fsc’s total costs temp sec_1 a -1t d iii the maximum commission a fsc may charge under this method i sec_23 percent of this combined taxable_income of a commission fsc and its related_supplier plus the fsc’s total costs for the transaction temp sec_1 a -1t d iv in determining the combined taxable_income of the fsc and its related_supplier for purposes of this method usintlsalescorp reduced its cost_of_goods_sold the transfer price paid to usdistribco by the gross margins sales_price less cost of sales that were earned by usmfgcos and usdistribco on the intercompany sales they recorded at the time of usintlsalescorp’s export sale thus the commission paid to fsalescorp in this case was based in effect on the combined taxable_income of usmfgcos usdistribco usintlsalescorp and fsalescorp usintlsalescorp apportioned the responsibility for payment of the commission among these members of the trade_name group by using each member’s gross margin on each of its intercompany sales as if that margin had been in itself the combined taxable_income of that member of the trade_name group and of fsalescorp in connection with an export sale no selling_expenses or allocable general and administrative expenses were deducted from the gross margins of these members of the trade_name group to determine the portion of the commission payable by usintlsalescorp the gross margin of usintlsalescorp was reduced by all of the selling_expenses with respect to the export sales including those incurred by fsalescorp and by all of the allocable g a expenses with respect to the export sales based on these calculations usintlsalescorp had a negative fsc commission payable while the other members of the trade_name group had collectively a positive fsc commission payable these other members of the trade_name group paid all of fsalescorp’s commission for the taxable_year at issue dollar_figureamount a and paid as well the negative fsc commission determined with respect to usintlsalescorp dollar_figureamount b the members of the trade_name group that made these payments deducted them from taxable_income as fsc commission payments on their respective forms 1120s usintlsalescorp reported the amount of its negative fsc commission received from the other members of the trade_name group as other income on its form_1120 law and analysis i the fsc provisions a fsc benefits wta-n-111819-01 under the fsc provisions sec_921 through of the internal_revenue_code and the related treasury regulations a fsc is allowed a partial exclusion from federal_income_tax of income attributable to foreign_trading_gross_receipts sec_921 a b b foreign_trading_gross_receipts sec_924 provides generally that the gross_receipts of a fsc with respect to a sale of export_property will be foreign_trading_gross_receipts only if the management of the fsc takes place outside the united_states during the relevant taxable_year the foreign_management requirement and only if economic processes with respect to such transaction take place outside the united_states the foreign_economic_process requirements sec_924 and b foreign_trading_gross_receipts of a fsc include gross_receipts from the sale of export_property by any principal for whom the fsc acts as a commission agent whether or not the principal is a related_supplier temp sec_1 a -1t b c foreign economic processes sec_924 describes the foreign economic processes that must be performed with respect to a transaction in order for the gross_receipts of a fsc derived from the transaction to be considered foreign_trading_gross_receipts two tests must be met one relating to participation outside of the united_states in the sales portion of the transaction and the other to incurring foreign direct costs attributable to the transaction the activities comprising these economic processes may be performed by the fsc or by any other person acting under contract with the fsc and for purposes of the economic processes requirements references to a fsc include if applicable the person performing the relevant activity under contract on behalf of the fsc sec_1 d -1 a sec_924 contains the sales test with respect to the gross_receipts of a fsc derived from a transaction to meet this sales test the fsc or a person under contract with the fsc must participate outside the united_states in the solicitation other than advertising the negotiation or the making of the contract relating to such transaction sec_1 d -1 c provides guidance on the manner in which this test may be met sec_924 contains a 50-percent foreign direct_cost test with respect to the gross_receipts of a fsc derived from a transaction to meet this test the foreign direct costs incurred by the fsc attributable to the transaction must equal or exceed percent of the total direct costs attributable to the transaction sec_924 provides an alternative 85-percent foreign direct_cost test the 50-percent foreign direct_cost test is treated as satisfied under this alternative 85-percent test with respect to a transaction if a corporation incurs foreign direct wta-n-111819-01 costs equal to percent or more of the total direct costs attributable to the activities described in at least two of the following five paragraphs of sec_924 advertising and sales promotion the processing of customer orders and the arranging for delivery of the export_property transportation from the time of acquisition by the fsc or in the case of a commission relationship from the beginning of such relationship for such transaction to the delivery to the customer the determination and transmittal of a final invoice or statement of account and the receipt of payment and the assumption of credit risk sec_1 e -1 defines these sec_924 activities relating to disposition of export_property that give rise to foreign direct costs for purposes of sec_924 the key factor is generally whether a foreign cost is incurred each activity is described in the regulation as is the basis for determining the location in which the activity takes place transactions in which the customer is a domestic company may fail to meet this location factor even where the transaction involves the use of a fsc sec_1 e -1 a relates to advertising and sales promotion advertising is defined generally to mean the announcement or description of export_property in a medium of mass communications as an inducement for multiple potential customers to buy the property from the fsc or related_supplier not including advertising primarily directed at customers in the united_states sec_1 e -1 a i a a special rule allows a fsc to incur direct advertising costs to a foreign end consumer even though the fsc sells to a u s distributor provided certain conditions are met sec_1 e - a i b the location of advertising is generally the place to which the advertising is conveyed to potential customers or in the case of the special rule for sales to a distributor’s customers to the distributor’s customers or ultimate users sec_1 e -1 a iii sales promotion is defined generally to mean an appeal made in person to a potential export customer for the sale of export_property in the context of a trade_show or customer meeting excluding such appeals made in the context of any meeting show or event primarily aimed at u s customers sec_1 e - a i the location of a sales promotion activity is the place where the trade_show or customer meeting is held sec_1 e -1 a iii wta-n-111819-01 sec_1 e -1 b relates to processing of customer orders and arranging for delivery of the export_property processing of customer orders is defined generally to mean notification by the fsc to the related_supplier of the order and of the requirements for delivery this does not include subsequent or prior communications with respect to an order and the related_supplier may have independent knowledge of the order and of the requirements for delivery sec_1 e -1 b i the location of the processing of customer orders is the place where the communication is initiated by the fsc sec_1 e -1 b iii arranging for delivery is defined generally to mean taking the necessary steps to have the export_property delivered to the customer according to the requirements of the order it does not include preparing shipping documents or preparing the export_property for shipment but does include communications with the provider of transportation for the export_property and with the customer to provide notice of the time and place of delivery prior or subsequent communications to either are not included in this definition sec_1 e - b i the location of arranging for delivery is the place where the activity is initiated by the fsc sec_1 e -1 b iii sec_1 e -1 c relates to transportation transportation is defined generally as moving or shipping the export_property during the period when the fsc owns or is responsible for the property or for a commission fsc during the period the related_supplier owns or is responsible for the property and after the commission relationship for purposes of the transportation has begun a commission fsc is treated as responsible for the property if the related_supplier has either title bears the risk of loss or insures the property during shipment sec_1 e -1 c the location of transportation is the area over which the property is transported so that foreign direct costs are those that relate to the portion of the transportation mileage that is outside the u s customs territory sec_1 e -1 c sec_1 e -1 d relates to determination and transmittal of a final invoice or statement of account and receipt of payment determination and transmittal of a final invoice or statement of account is defined generally to mean the assembly of a final invoice or statement of account and the forwarding of that document to the customer sec_1 e - d i a the location of the determination and transmittal of a final invoice or statement of account is the place where the final invoice or statement of account is both assembled and forwarded to the customer sec_1 e -1 d iii receipt of payment is defined generally to mean crediting of the fsc’s bank account by an amount that is not less than dollar_figure percent of the gross_receipts wta-n-111819-01 associated with the transaction sec_1 e -1 d i the location of the receipt of payment is the office of the banking institution at which the account is maintained sec_1 e -1 d iii sec_1 e -1 e relates to assumption of credit risk assumption of credit risk is defined generally to mean bearing the economic risk of nonpayment with respect to a transaction this risk is borne by a commission fsc if the commission contract transfers the costs of this risk with respect to the transaction from the related_supplier to the fsc a fsc may elect to bear this risk for transactions during a taxable_year by assuming the risk of a bad_debt obtaining insurance to cover nonpayment investigating credit of a customer factoring trade receivables or selling by means of letters of credit or banker’s acceptances only the alternative elected to be performed by the fsc is relevant sec_1 e -1 e the location of the assumption of credit risk is the location of the customer or obligor whose payment is at risk except that the location of investigating credit is the location of the credit agency or association performing the investigation sec_1 e -1 e d use of the sec_925 administrative pricing method if a sale of export_property gives rise to foreign_trading_gross_receipts the sec_925 administrative pricing method allows a fsc to earn percent of the combined taxable_income of the fsc and of the related_supplier of the export_property that is attributable to such foreign_trading_gross_receipts temp sec_1 a -1t d describes how to calculate the commission that will allow a fsc to earn this amount of income thus temp sec_1 a -1t d provides commissions if any transaction to which sec_925 applies is handled on a commission basis for a related_supplier by a fsc and if commissions paid to the fsc give rise to gross_receipts to the related_supplier which would have been foreign_trading_gross_receipts under sec_924 had the fsc made the sale directly then - iii the combined taxable_income of a fsc and the related_supplier from the transaction is the excess of the related supplier’s gross_receipts from the transaction which would have been foreign_trading_gross_receipts had the sale been made by the fsc directly over the related supplier’s and the fsc’s total costs excluding the commission paid or payable to the fsc but including the related supplier’s cost_of_goods_sold and its and the fsc’s noninventoriable costs wta-n-111819-01 iv the maximum commission the fsc may charge the related_supplier is the amount of income determined under subdivisions ii percent of combined taxable_income and iii how to determine combined taxable_income of this paragraph plus the fsc’s total costs for the transaction as determined under paragraph c of this section for fsc purposes including application of the rules for determining the combined taxable_income of a fsc and the related_supplier from a transaction temp sec_1_927_d_-2t defines related_supplier with respect to a commission fsc to mean a related_party which uses the fsc as a commission agent in the disposition of any property or services producing foreign_trading_gross_receipts ii analysis a foreign_trading_gross_receipts the method used by usintlsalescorp to calculate fsalescorp’s commission resulted in the payment of commissions by usmfgcos and usdistribco for their intercompany sales transactions the amounts of these commissions were determined by reference to the gross margins of usmfgcos and usdistribco on those transactions payment of these commissions therefore resulted in a fsc benefit with respect to those transactions because the commissions increased the amount of fsalescorp‘s income of which a portion was exempt from u s income_tax also such commissions were deducted from the income of usmfgcos and usdistribco as noted above in order to have exempt_foreign_trade_income a fsc must have foreign_trading_gross_receipts as also noted above foreign_trading_gross_receipts can exist only if the required foreign economic processes have been performed with respect to a transaction we have not been given any information to suggest that the foreign economic processes which are required by sec_924 to be performed with respect to a transaction in order to generate fsc foreign_trading_gross_receipts were performed with respect to the intercompany sales transactions of usmfgcos or of usdistribco we note however that there does not appear to be any reason that the intercompany sales transactions of usmfgcos and usdistribco could not have been structured to use a fsc as a commission agent or that the required foreign economic processes could not have been performed with respect to these transactions even though they were entirely domestic transactions although we do not have specific information regarding the foreign economic processes if any attributable to the intercompany sales you should note the following first the sales test of sec_924 can be satisfied by mailing a wta-n-111819-01 brochure or catalog from abroad to a domestic_corporation for the foreign direct costs test of sec_924 although sec_924 requires that the percent test be satisfied with respect to two of the five direct_cost tests listed under sec_924 the taxpayer may in fact be able to satisfy four of the direct_cost tests with respect to sales to a domestic_corporation only the transportation test of sec_1 e -1 c would clearly not be satisfied since this test requires transportation abroad which would not occur in a purely domestic sale for the advertising test if products a were advertised abroad fsalescorp had it been acting as a commission agent with respect to the intercompany sales could have incurred direct advertising costs to a foreign end consumer even though the transaction involved a sale to a u s distributor under the special rule for sales to distributors contained in sec_1 e -1 a i b the processing of customer orders and arranging for delivery of the export_property could have been done by fsalescorp from a foreign location as required by sec_1 e - b the determination and transmittal of a final invoice or statement of account and receipt of payment are also activities with respect to which the foreign economic processes requirements could have been met with respect to the intercompany_transactions under sec_1 e -1 d this requirement is generally satisfied if the final invoice or statement of account is assembled and transmitted by the fsc outside the united_states and if the fsc’s bank account is credited by a certain amount in connection with a transaction finally under sec_1 e -1 e the assumption of credit risk may be considered as having been a foreign_economic_process if the credit agency or association performing a credit investigation is located outside the united_states even though a u s customer obligor is involved accordingly on the basis of the facts that have been presented we conclude that the taxpayer has failed to demonstrate that the required foreign economic processes were performed with respect to the intercompany sales of usmfgcos and usdistribco it has not been established therefore that the gross_receipts from such sales constitute foreign_trading_gross_receipts thus under the sec_925 administrative pricing method no fsc commissions are payable by usmfgcos or by usdistribco to fsalescorp in this case and the commissions that were paid are therefore not properly deductible by usmfgcos or by usdistribco and are not includible in income by fsalescorp moreover as discussed below in part d of this analysis it does not appear that the fsc commissions were properly computed with respect to the intercompany sales transactions even assuming they gave rise to foreign_trading_gross_receipts b use of a commission fsc even if the required foreign economic processes had been performed with respect to the intercompany sales transactions of usmfgcos and usdistribco commissions would not be payable to fsalescorp with respect to those transactions unless usmfgcos and usdistribco had used fsalescorp as their commission agent in connection with the transactions see eg temp treas wta-n-111819-01 reg sec_1 a -1t b iii a when the required activities have been performed the administrative pricing methods may be applied to a transaction if among other circumstances the fsc acted as commission agent for the related_supplier on sales by the related_supplier of export_property to third parties whether or not related parties as noted above usintlsalescorp had written agreements with fsalescorp for the performance by fsalescorp of agency services and the payment by usintlsalescorp of commissions for such services and for the performance by usintlsalescorp of foreign economic processes by usintlsalescorp on behalf of fsalescorp with respect to usintlsalescorp’s export sale transactions there were no written agreements between any of usmfgcos and fsalescorp or between usdistribco and fsalescorp for similar agency services with respect to the intercompany sales of exported products a although there is no requirement that such agreements be in writing in light of the written agreements between usintlsalescorp and fsalescorp we believe the lack of such agreements strongly indicates that no arrangement existed for_the_use_of fsalescorp as a commission agent with respect to the intercompany sales transactions we note that if the taxpayer provides facts to show that the required economic processes were performed by fsalescorp or by usintlsalescorp acting on its behalf with respect to the intercompany sales transactions such facts might support a claim that there was an informal arrangement for fsalescorp to act as a commission agent with respect to the intercompany sales transactions we conclude on the basis of the facts that have been presented that the taxpayer has failed to demonstrate that usmfgcos and usdistribco used fsalescorp as their commission agent with respect to their intercompany sales transactions c related_supplier to meet the definition of related_supplier for fsc purposes a related_party must use the fsc as a commission agent in the disposition of property producing foreign_trading_gross_receipts temp sec_1_927_d_-2t based on the facts that have been presented in this case taxpayer has failed to establish that usmfgcos and usdistribco used fsalescorp as their commission agent with respect to their intercompany sales transactions or that the foreign economic processes necessary for the transactions to produce foreign_trading_gross_receipts had been performed accordingly we cannot conclude that usmfgcos and usdistribco were related suppliers of fsalescorp with respect to their intercompany sales transactions d calculation of fsc commission even if fsalescorp had acted as a commission agent with respect to the intercompany sales transactions of usmfgcos and usdistribco and the required wta-n-111819-01 foreign economic processes had been performed with respect to those transactions so that usmfgcos and usdistribco would have qualified as related suppliers on such sales one would still need to determine whether the commissions paid to fsalescorp by each member of the trade_name group are correctly computed under the sec_925 administrative pricing method temp sec_1 a -1t d applies i f any transaction to which sec_925 applies is handled on a commission basis for a related_supplier by a fsc temp sec_1 a -1t d iv provides the means of determining the maximum commission the fsc may charge the related_supplier with respect to such a transaction this regulation does not provide for multiple related suppliers to determine a single commission with respect to multiple transactions and nothing in the regulation suggests that a single amount of combined taxable_income can properly be computed for a single fsc and its multiple related suppliers usintlsalescorp maintains that the method it has used to compute a single commission payable to fsalescorp and to apportion that commission among the separate members of the trade_name group reaches the same result as if a separate commission had been computed with respect to the sales transactions of each of the separate usmfgcos and usdistribco however assuming the usmfgcos and usdistribco were related suppliers usintlsalescorp’s use of the gross margin earned by each of these companies on its intercompany sales transactions as the equivalent of the combined taxable_income of the fsc and a related_supplier with respect to such transactions does not comply with the requirements of temp sec_1 a -1t d iii for calculating the combined taxable_income of a fsc and a related_supplier from a transaction specifically temp sec_1 a -1t d iii provides that the combined taxable_income of a fsc and the related_supplier from a transaction is the foreign_trading_gross_receipts from the transaction reduced by the related supplier’s and the fsc’s total costs excluding the commission paid or payable to the fsc but including the related supplier’s cost_of_goods_sold and its and the fsc’s noninventoriable costs which relate to the transaction thus in computing its the related supplier’s cost_of_goods_sold usintlsalescorp improperly reduced this figure by the gross margins of usmfgcos and usdistribco with respect to products a see also temp sec_1 a -1t e also in the calculations of usintlsalescorp the gross_receipts of usmfgcos and usdistribco do not appear to have been reduced by anything other than their cost_of_goods_sold thus for example no fsc expenses associated with the intercompany sales were subtracted to determine the combined taxable_income with respect to such sales rather all of the other reductions provided for by this regulation appear to have been made exclusively with respect to determining the combined taxable_income of the fsc and usintlsalescorp resulting in a negative fsc commission payable by usintlsalescorp usintlsalescorp’s method of computing fsc commissions therefore appears to shift expenses which would reduce the combined taxable_income of the fsc and each of the members of the trade_name group that had intercompany sales wta-n-111819-01 transactions from those members of the trade_name group to usintlsalescorp if this is the case then usintlsalescorp has improperly computed not only its commission expenses but also those of the other members of the trade_name group if you have any further questions please call elizabeth g beck chief branch office of associate chief_counsel international
